Jackson, Justice.
In the view we take of this case, it is wholly unnecessary to consider the question of the admissibility of Puckett’s evidence and the validity of his title. The plaintiffs are entitled to recover upon the demise in the name of Porter’s executor, Patton, for the reason that this piece of land sold to Puckett by Porter, was not leased to Farrow, the defendant, but expressly reserved. Farrow holds under a lease from Porter; that lease does not cover this land, because land bargained and sold before the lease was, by its true intent and meaning, reserved from the operation thereof, and this strip was sold before the lease; hence the title, if it did not vest in Puckett on account of any informality in the deed, or the fact that it was made by the executor after Porter’s death, remains in the estate of Porter, and the land can be recovered by his executor.
The fact is that Farrow had notice of the claim of Puckett to this land; that he had paid Porter for it in his lifetime, and that the executor had staked it off to Puckett since his decease. He built upon it with his eyes open, and must suffer the consequences.
*77There is evidence enough to support the verdict for mesne profits.
Judgment affirmed.